SOLID STATE ELECTROLYTES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021 and 4/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-14, and 16-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Nature Mater., 16, (2017), 572-579).
Regarding claims 1, 5, 10 and 16, Han et al. teach a product, comprising: a solid-state electrolyte particle coated with a coating consisting essentially of metal oxide wherein the coating has physical characteristics of formation by atomic layer deposition and a method, comprising: fabricating a product using a plurality of solid-state electrolyte particles coated with a coating consisting essentially of metal oxide (Abstract discloses coating a garnet electrolyte with an ultra-thin metal oxide layer. Further, Methods on page 579 disclose coating electrolyte particles with a metal oxide via atomic layer deposition.).
Regarding claims 2, 3, 11, 12, and 17, Han et al. teach the product of claim 1 and method of claims 10 and 16, wherein the solid state electrolyte particle is primarily Li7La3Zr2O12 (LLZO) and wherein the metal oxide is selected from the group consisting of: A12O3, TiO2, ZnO, SnO2, Fe2O3, MgO, MnO2, NiO, and ZrO2 (Abstract discloses Al2O3. “Characterization of garnet LLCZN solid electrolyte on page 573 discloses Garnet-structured Li7La2.75Ca0.25Zr1.75Nb0.25O12 (LLCZN) was synthesized, sintered and polished into thin solid-electrolyte pellets. The common garnet composition is Li7La3Zr2O12 (LLZO), and the simultaneous substitution of the La3+ site with Ca2+ and the Zr4+ site with Nb5+ brings merits of reduced sintering temperature, stabilized cubic garnet phase and increased Li-ion conductivity.).
Regarding claims 4 and 13, Han et al. teach the product of claim 1 and method of claim 10, wherein the solid state electrolyte particle includes at least one dopant material selected from the group consisting of: tantalum (Ta), niobium (Nb), tungsten (W), iron (Fe), silicon (Si), germanium (Ge), gallium (Ga), antimony (Sb), molybdenum (Mo), yttrium (Y), rubidium (Rb), calcium (Ca), barium (Ba). (Abstract discloses Al2O3. “Characterization of garnet LLCZN solid electrolyte on page 573 discloses Garnet-structured Li7La2.75Ca0.25Zr1.75Nb0.25O12 (LLCZN) was synthesized, sintered and polished into thin solid-electrolyte pellets. The common garnet composition is Li7La3Zr2O12 (LLZO), and the simultaneous substitution of the La3+ site with Ca2+ and the Zr4+ site with Nb5+ brings merits of reduced sintering temperature, stabilized cubic garnet phase and increased Li-ion conductivity.).
Regarding claims 6 and 14, Han et al. teach the product of claim 1 and method of claim 10, comprising a plurality of the coated solid-state electrolyte particles, wherein the coated solid state electrolyte particles are in the form of pellets (“Characterization of garnet LLCZN solid electrolyte on page 573 discloses Garnet-structured Li7La2.75Ca0.25Zr1.75Nb0.25O12 (LLCZN) was synthesized, sintered and polished into thin solid-electrolyte pellets.).
Regarding claims 8 and 18, Han et al. teach the product of claim 1 and the method of claim 16, wherein the product is a solid-state battery (Abstract and title).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Nature Mater., 16, (2017), 572-579) as applied to claims 1, 10, and 16 above, and further in view of Chan et al. (US 2016/0248118 A1).
Regarding claims 7, 15, and 19, Han et al. teach the product of claim 1 and the methods of claims 10 and 16. However, they do not teach wherein the product is a cathode or a method comprising combining a plurality of the solid state electrolyte particles with an additive prior to and/or after the depositing, wherein the additive is selected from the group consisting of: Li3BO3, Li2O, Li2CO3, LiAlTiPO4 (LATP), LiGePS (LGPS), lithium iron phosphate (LFP), lithium manganese oxide (LMO), lithium cobalt oxide (LCO), graphite, graphene, and carbon nanotubes comprising co-sintering the coated solid state electrolyte particles with a cathode material.
Chan et al. teach a solid electrolyte for a lithium-ion battery (Abstract). Further, combining a plurality of the solid state electrolyte particles with an additive prior to and/or after the depositing, wherein the additive is selected from the group consisting of: Li3BO3, Li2O, Li2CO3, LiAlTiPO4 (LATP), LiGePS (LGPS), lithium iron phosphate (LFP), lithium manganese oxide (LMO), lithium cobalt oxide (LCO), graphite, graphene, and carbon nanotubes comprising co-sintering the coated solid state electrolyte particles with a cathode material. (Paragraph 0048 discloses co-sintering a cathode which comprises LiCoO2 and a solid electrolyte which can comprise LLZO into a LLZO/LCO composite.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Han with Chan in order to densify the films and to eliminate grain boundary resistance to Li ion conductivity.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Nature Mater., 16, (2017), 572-579) as applied to claims 1 and 16, and further in view Doye et al. (US 2020/0067142 A1).
Regarding claims 9 and 20, Han et al. teach the product of claim 1 and the method of claim 16. However, they do not teach wherein the product is a feedstock for additive manufacturing.
Doyte et al. teach the separator and/or the electrolyte and/or the insulation layer are produced by fused deposition modeling (FDM) or fused filament fabrication (FFF).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Han with Doye in order to increase interfaces between anode and cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729